                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATIONAL LABOR RELATIONS                            Case No. 16-mc-80057-SK
                                         BOARD,
                                   8
                                                         Applicant,                          ORDER CLOSING CASE
                                   9
                                                  v.
                                  10                                                         Regarding Docket No. 83
                                         UBER TECHNOLOGIES, INC.,
                                  11
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          The parties to this action have advised the Court that Respondent Uber Technologies, Inc.,

                                  14   has moved to dismiss its appeal from the Court’s order on the motion to alter judgment (Dkt. 64)

                                  15   in this case. (Dkt. 83.) The Ninth Circuit has granted Respondent’s motion to dismiss, and the

                                  16   parties have jointly stipulated that the instant case be closed. Accordingly, the Court ORDERS

                                  17   that the case is closed. The Clerk shall close the file.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 25, 2019

                                  20                                                     ______________________________________
                                                                                         SALLIE KIM
                                  21                                                     United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
